Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 1 of 8 PAGEID #: 164




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 1:17-cr-034
                                                            Also 1:20-cv-359

                                                            District Judge Susan J. Dlott
       -   vs   -                                           Magistrate Judge Michael R. Merz

ANTHONY WHITMIRE,

                              Defendant.             :



                       REPORT AND RECOMMENDATIONS


       This criminal case is before the Court on the filing by Defendant of a pro se Motion to

Vacate under 28 U.S.C. § 2255 (ECF No. 34). Whitmire claims the benefit of Rehaif v. United

States, 588 U.S. ___, 139 S. Ct. 2191 (2019). Upon the Court’s Order, the Government has filed

a Response (ECF No. 39) and Defendant has filed a Reply (ECF No. 41).




Litigation History



       On March 1, 2017, a federal grand jury at Cincinnati indicted Defendant

                On or about November 7, 2016, in the Southern District of Ohio, the
                defendant, ANTHONY WHITMIRE, having been convicted of
                crimes punishable by imprisonment for a term exceeding one year,
                to wit: Having Weapons While Under Disability, Case Number
                                                1
Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 2 of 8 PAGEID #: 165




              B1005369, Hamilton County (OH) Court of Common Pleas, and
              Attempted Robbery, Case Number B0802898, Hamilton County
              (OH) Court of Common Pleas, did knowingly possess in and
              affecting interstate and foreign commerce, a firearm and
              ammunition, that is, a 9 millimeter Glock model 17 semi-automatic
              handgun bearing serial number NGZ417 and ammunition.

              In violation of Title 18, United States Code, Sections 922(g)(l),
              924(a)(2), and 2


(Indictment, ECF No. 3, PageID 4)

       Represented by counsel, Whitmire entered into a Plea Agreement with the United States

under which he agreed to plead guilty to the Indictment (Plea Agreement, ECF No. 21). The Plea

Agreement provides at ¶ 2:

              Elements of the Offense: The elements of the offense to which the
              Defendant has agreed to plead guilty are as follows:

              Count 1 (Possession by a Prohibited Person)

              a) That the defendant has been convicted of a crime punishable by
                 imprisonment for more than one year;

              b) That the defendant, following his conviction, knowingly
                 possessed the firearm and ammunition specified in the
                 Indictment; and

              c) That the specified firearm and ammunition crossed a state line
                 prior to the alleged possession.

Id. at PageID 46. Despite the fact that the maximum penalty was ten years imprisonment, the

United States agreed that seventy months was sufficient for the purposes of 18 U.S.C. § 3553. Id.

at PageID 47. Judge Dlott accepted the Plea Agreement and Whitemire’s guilty plea (ECF No.

22). After referring the case for a presentence investigation, she actually sentenced Whitmire

below the agreed sentence to sixty-six months imprisonment.           Whitmire did not appeal,

                                                2
Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 3 of 8 PAGEID #: 166




presumably because he had agreed in the Plea Agreement not to do so. (ECF No. 21, PageID 49).

Whitmire’s time to appeal expired fourteen days after judgment or on March 27, 2018. Whitmire

filed the instant Motion to Vacate on May 5, 2020.



                                           Analysis



This is Whitmore’s First Motion to Vacate



       In his Reply Whitmire correctly asserts that because this is his first motion to vacate under

28 U.S.C. § 2255, he does not require prior permission from the circuit court to proceed under §

2255(h) and § 2244(b).



Rehaif Announced a New Rule of Statutory Interpretation Not Applicable on Collateral
Review


       Rehaif did not recognize a new constitutional right, but rather a new rule of statutory

interpretation. Khamisi-El v. United States, 800 Fed. Appx. 344, 349 (6th Cir. 2020), citing In re

Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019).

               Rehaif reversed the conviction of a person convicted under 18
               U.S.C. § 922(g)(5) for being an alien unlawfully in the country and
               possessing a firearm. Rehaif had been convicted by a jury which
               was instructed that the Government did not have to prove he knew
               he was in the country illegally. The Supreme Court interpreted the
               mens rea requirement of “knowingly” which appears in 18 U.S.C. §
               924 as required to be proved beyond a reasonable doubt as to most
               of the elements of a 922(g) conviction. It held:




                                                3
Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 4 of 8 PAGEID #: 167




                    The term “knowingly” in §924(a)(2) modifies the verb
                    “violates” and its direct object, which in this case is
                    §922(g). The proper interpretation of the statute thus turns
                    on what it means for a defendant to know that he has
                    “violate[d]” §922(g). With some here-irrelevant omissions,
                    §922(g) makes possession of a firearm or ammunition
                    unlawful when the following elements are satisfied: (1) a
                    status element (in this case, “being an alien . . . illegally or
                    unlawfully in the United States”); (2) a possession element
                    (to “possess”); (3) a jurisdictional element (“in or affecting
                    commerce”); and (4) a firearm element (a “firearm or
                    ammunition”).

                    . . . by specifying that a defendant may be convicted only
                    if he “knowingly violates” §922(g), Congress intended to
                    require the Government to establish that the defendant
                    knew he violated the material elements of §922(g).
                139 S. Ct. at 2195-96.

United States v. May, 2019 U.S. Dist. LEXIS 203817, 2019 WL 6310185 (S.D. Ohio Nov. 25,

2019).

         A Supreme Court decision announces a new rule where the issue addressed was susceptible

to debate among reasonable minds. Butler v. McKellar, 494 U.S. 407, 412-415 (1990). A new

rule is “a rule that ... was not dictated by precedent existing at the time the defendant’s conviction

became final.” Saffle v. Parks, 494 U.S. 484, 488 (1990), quoting Teague v. Lane, 489 U.S. 288,

301 (1989)(emphasis in original). This statutory interpretation rule in Rehaif was “new” because

the circuit courts had all previously held the Government did not have to plead or prove that a 18

U.S.C. § 922(g) defendant knew he belonged to a group prohibited from possessing a firearm. In

Rehaif’s case, the group was “aliens unlawfully in the country” who are prohibited from possessing

a firearm under 18 U.S.C. § 922(g)(5). Although the Court expressly disclaimed deciding whether

its new rule applied to other groups of § 922(g) defendants, the logic of the decision extends to §

922(g)(1).

                                                   4
Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 5 of 8 PAGEID #: 168




       The Supreme Court did not make its new rule in Rehaif retroactively applicable to cases

on collateral review and did not discuss retroactivity at all. However, whether a Supreme Court

decision applies retroactively can and should be decided by the district court in the first instance.

Wiegand v. United States, 380 F.3d 890, 892 (6th Cir. 2004).

       The Supreme Court has a general rule by which we can decide the question of retroactivity.

Subject to two narrow exceptions, a case that is decided after a defendant's conviction and sentence

become final may not provide the basis for federal habeas relief if it announces a new rule. Graham

v. Collins, 506 U.S. 461 (1993); Stringer v. Black, 503 U.S. 222 (1992); Teague v. Lane, 489 U.S.

288 (1989).

               Two exceptions to the Teague rule, however, permit the retroactive
               application of a new rule whenever: 1) the rule places certain kinds
               of primary, private individual conduct beyond the power of the
               criminal law-making authority to proscribe or otherwise prohibits
               imposition of a certain type of punishment for a class of defendants
               because of their status or offense; or 2) the rule announces a new
               “watershed” rule of criminal procedure implicating the fundamental
               fairness and accuracy of the criminal proceeding.

In re Carl Green, 144 F.3d 384, 386 (6th Cir. 1998), citing Caspari v. Bohlen, 510 U.S. 383, 396

(1994). The rule in Crawford v. Washington, 541 U.S. 36 (2004), for example is a new rule, but

does not fall within the “watershed” exception to Teague. Whorton v. Bockting, 549 U.S. 406

(2007). As of February 28, 2007, the date Whorton was decided, the only rule the Supreme Court

has identified as qualifying under the “watershed” exception is that adopted in Gideon v.

Wainwright, 372 U.S. 335 (1963).

       Rehaif did not announce a new “substantive” rule, i.e., a rule placing certain individual

conduct beyond the power of government to prohibit or punishment of a certain class of people.




                                                 5
Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 6 of 8 PAGEID #: 169




Instead, it specified what the Government must plead and prove to convict someone of the conduct

prohibited by 18 U.S.C. § 922(g), a rule of procedure, but plainly not a “watershed” rule.

       Rehaif therefore does not apply retroactively to case on collateral review, including

motions to vacate under 28 U.S.C. § 2255. See also United States v. Raymore, ___ F.3d ___, 2020

U.S. App. LEXIS 21625 (6th Cir. 2020).



Whitmore’s Claim is Barred by the Statute of Limitations



       Motions to Vacate under 28 U.S.C. § 2255 are subject to a one-year statute of limitations.

28 U.S.C. § 2255(f) provides

               A one-year statute of limitations shall apply to a motion under this
               section. The limitations period shall run from the latest of –

               (1) the date on which the judgment of conviction becomes final;

               (2) the date on which the impediment to making a motion created by
               government action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from making
               a motion by such governmental action;

               (3) the date on which the right asserted was initially recognized by
               the Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (4) the date on which the facts supporting the claim or claims
               presented could have been discovered through the exercise of due
               diligence.


Whitmire’s conviction became final on the last day on which he could have appealed to the Sixth

Circuit Court of Appeals, March 27, 2018. The statute of limitations thus expired one year later


                                                6
Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 7 of 8 PAGEID #: 170




on March 28, 2019, unless Whitmire can bring himself within one of the other clauses of § 2255(f).

Whitmire claims the benefit of “the new retroactive rule of statutory interpretation announced by

the Supreme Court in Rehaif,” presumably intending to rely on § 2255(f)(3); his Motion was filed

within one year of that decision which occurred June 21, 2019. However, because Rehaif does not

apply on collateral review, Whitmire’s Motion to Vacate is barred by the statute of limitations.



Other Issues



       The pleadings in this case raise other issues as well. The Government claims Whitmore

procedurally defaulted his claim by not raising it on direct appeal. Whitmore claims the Indictment

is defective under Rehaif in that it did not provide him notice that the Government had to prove he

knew he was in a prohibited status. He also asserts that his knowledge of his prior convictions

does not necessarily imply he knew they were felony questions.

       Because Rehaif is not applicable on collateral review, the Court need not decide these

additional issues which the Magistrate Judge recommends be found to be moot.



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

Motion to Vacate be dismissed with prejudice and that the Clerk be instructed to enter judgment

to that effect pursuant to Fed.R.Civ.P. 58. Because reasonable jurists would not disagree with this

conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that




                                                 7
Case: 1:17-cr-00034-SJD-MRM Doc #: 42 Filed: 07/17/20 Page: 8 of 8 PAGEID #: 171




the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

be permitted to proceed in forma pauperis.



July 17, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                 8
